Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on June 01, 2021 in response to the Office Action of May 04, 2021 is acknowledged and has been entered. 
The rejection to claims 1-3, 7-13, 15-16 and 19-20 under 35 U.S.C. 112(a), written description requirement is now withdrawn in view of the claim amendments.
The rejections to claims 1-3, 7-13, 15-16 and 19-20 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendments.

Allowable Subject Matter
Claims 1-3, 7-13, 15-16 and 19-20 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claims 1, 11 and 16 in regard to the features of “the cardiovascular disease risk prediction model is generated based on a correlation between the optical spectrum and cardiovascular disease risk classification data including the user information and the predicted autofluorescence that is predicted by applying the optical spectrum of the subject to the autofluorescence prediction model that is generated based on pre-measured reference light absorbance and reference . 
It is further noted that Applicant presented arguments in regard to the teaching of Maynard on pages 11-14 of the response filed on February 24, 2021, which Examiner agrees with.
Dependent claims 2-3, 7-10, 12-13, 15 and 19-20 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below. The Maynard reference was cited to reject claims 1, 11 and 16 in the non-final Office action dated December 11, 2020. Maynard is now considered not teaching the above identified allowable subject matter that was amended to claims 1, 11 and 16 in the response after final action dated June 01, 2021. 
Maynard et al., US 2008/0071164 A1. Maynard teaches methods and apparatuses to noninvasively “measure” skin intrinsic fluorescence and CAC in an individual to enable objective determination of coronary artery disease risk. The risk prediction of Maynard requires a measurement the autofluorescence instead of “a prediction” by applying the optical spectrum to the autofluorescence prediction model as claimed. Additionally, Maynard does not teach that the autofluorescence prediction model is generated based on “pre-measured” light absorbance and autofluorescence intensity of the subject. Further, Maynard does not teach a cardiovascular disease risk model being generated based on a 
Graaff et al., US 2013/0217984 A1. Graaff teaches that skin autofluorescence is an independent predictor of cardiovascular disease risk, which is a well-known knowledge in the field of art. Graff further teaches a method of measuring skin autofluorescence using a fluorescence reader. Graff does not teach (1) the autofluorescence is “predicted” by applying the optical spectrum to the autofluorescence prediction model as claimed; (2) an autofluorescence prediction model generated based on “pre-measured” light absorbance and autofluorescence intensity of the subject; and (3) a cardiovascular disease risk model being generated based on a correlation between the optical spectrum and cardiovascular disease risk classification data that is used to correlate the skin autofluorescence with the cardiovascular disease risk.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793